Citation Nr: 0815089	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for a psychiatric disorder.



ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel










INTRODUCTION

The veteran served on active duty from May 1953 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Jackson, Mississippi.  


FINDINGS OF FACT

1.  In an April 1954 decision, the RO in Jackson, Mississippi 
denied service connection for a psychiatric disorder, claimed 
as passive dependency reaction, chronic, severe.  Following 
receipt of notification of that determination, the veteran 
did not initiate a timely appeal of the denial, and the 
decision became final.

2.  The evidence received since the RO's April 1954 denial of 
service connection for a psychiatric disorder does not raise 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's April 1954 decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002) and 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2007).

2.  The evidence received since the RO's April 1954 
determination is not new and material, and the claim for 
service connection for a psychiatric disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by August 
2005 and July 2006 letters.  Importantly, the July 2006 
letter acknowledged the prior denial of service connection, 
and notified the veteran that "new and material" evidence 
was necessary to reopen that issue.  The RO explained to the 
veteran that the necessary evidence must demonstrate that his 
psychiatric condition was incurred in or aggravated by (e.g. 
related to) his active military service, as such evidence was 
not present at the time of the prior final decision.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The veteran was 
informed of the law and regulations governing the assignment 
of disability ratings and effective dates in a March 2006 
letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA's duty to notify has 
been met.

In addition, it appears that all evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file.  The Board acknowledges that 
the veteran has not been accorded a VA examination pertinent 
to the claim on appeal.  However, as will be discussed in the 
following decision, while service medical records reflect 
psychiatric treatment, the veteran was unable to complete one 
week of basic training and was ultimately discharged from 
service due to a character disorder diagnosed as passive-
dependency reaction.  Further, while available post-service 
medical records reflect a psychiatric disorder (variously 
diagnosed) the veteran's condition has in no way been linked 
to his active duty.  Thus, a remand to accord him an 
opportunity to undergo a VA examination that specifically 
addresses the etiology of the currently-shown psychiatric 
disorder is not necessary.  VA's duty to assist is not 
invoked where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  Charles 
v. Principi, 16 Vet. App. 370 (2002) & 38 U.S.C.A. 
§ 5103A(a)(2).  See also & McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claim 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Evidence of record at the time of the April 1954 RO decision 
reveals that the veteran was admitted to the U.S. Army 
Hospital in Ft. Leonard Wood, Missouri in August 1953 due to 
suicidal gesture.  Hospital records indicate that the veteran 
had not been able to complete one week of basic training 
since entering service three months earlier (he was 
previously hospitalized for three weeks due to pneumonia, 
following which he was given a seven day convalescent leave).  
These records also indicate a history of psychiatric 
symptoms, including anxiety, nervousness, and depression.  At 
his psychiatric evaluation , the veteran stated, "I don't 
blame the Army; I was this way before."  He was assessed as 
having a character disorder, diagnosed as passive-dependency 
reaction, chronic, severe, manifested by depression, 
fearfulness, anxiety and suicidal attempt.  It was indicated 
this was not considered to have been incurred in the line of 
duty, and as having existed prior to entrance into service.  
The veteran was discharged from service in October 1953 due 
to his psychiatric condition.  Based on this evidence, the RO 
denied service connection for "passive dependency reaction, 
chronic, severe."  The veteran did not appeal this decision 
to the Board.  Thus, the RO's decision is final.  38 U.S.C.A. 
§ 7105, C.F.R. §§ 3.104, 20.200, 20.302, 20.1103.  In a 
statement received by the RO in July 2005, the veteran 
requested that his claim for service connection for a 
"nervous condition" be reopened.  Although the veteran has 
submitted new evidence reflecting treatment for a variously 
diagnosed psychiatric condition, these records do not reflect 
a nexus between the veteran's psychiatric condition and his 
active military duty.

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2007).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512, 513 (1992).

At the time of the April 1954 decision, the RO determined 
that the evidence failed to show psychiatric disability that 
was incurred in, or aggravated by service.  Additional 
evidence received since that earlier decision reflects 
treatment for a psychiatric condition variously diagnosed as 
severe nervousness and depression, extremely severe 
depression (suicidal at times), dysthymia, anxiety, and 
extremely severe nervousness, but does not indicate an 
association between the veteran's current disability and his 
five months of active military duty.  

Because the evidence received after the RO's April 1954 
decision does not provide a link between the veteran's 
currently-shown psychiatric condition and his active military 
service, such evidence does not raise a reasonable 
probability of substantiating the claim for service 
connection for this disorder.  This additional evidence is, 
therefore, not new and material, as contemplated by the 
pertinent law and regulations, and cannot serve as a basis to 
reopen the veteran's claim for service connection for a 
psychiatric disorder.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2007).

ORDER

New and material evidence sufficient to reopen the previously 
denied claim for service connection for a psychiatric 
disorder has not been received, the appeal is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


